Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

This action is in response to applicant’s amendment of May 16, 2022. Claims 1 and 5-7 are pending and have been considered as follows. 

Allowable Subject Matter
Claims 1 and 5-7 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Lavoie (US 2019/0220001 Al) teaches method and apparatus for mobile device tethering for remote parking assist. An example vehicle includes ultra-wide-angle cameras and a processor coupled to memory. The processor generates an interface based on a location of the mobile device including an overhead representation of the vehicle generated using images from the cameras and representations of a position of a mobile device and a boundary around the vehicle. The processor also sends the interface to the mobile device, and when the mobile device is not within the boundary, prevents autonomous parking of the vehicle.
	In regards to independents claim 1, Lavoie taken either individually or in combination with other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): 
wherein when the control device determines that the distance exceeds the first threshold based on the signal from the position determination unit, the control device stops the vehicle and causes the vehicle to issue a warning, 

wherein the control device is configured to move the vehicle in the remote automatic moving processing only when the user continues a prescribed input operation, 

wherein the control device is configured to cause the vehicle to issue the warning only when the distance exceeds the first threshold and the user continues the prescribed input operation, and after a prescribed time has elapsed since the control device stops the vehicle because the distance exceeds the first threshold during the remote automatic moving processing.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.

/J.W./Examiner, Art Unit 3666  	

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666